DETAILED ACTION
1.	The communication is in response to the application received 04/26/2021, wherein claims 1-15 are pending and are examined as follows. Note, claim 1 was previously canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 04/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  the limitation “acquiring long term reference picture (LTRP) information a bitstream”  (emphasis added) appears as though it should read as  “acquiring long term reference picture (LTRP) information in a bitstream”. Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,025,954 B2, hereinafter referred to as 954. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate those in the instant application. Noted differences are primarily due to (1) the elements not necessarily being one-to-one (e.g., “wherein the LTRP information comprises a first LTRP information included in a sequence parameter set (SPS) of the bitstream and a second LTRP information included in a slice header of the bitstream” in instant claim 1 vs. “acquiring first long term reference picture (LTRP) information in a sequence parameter set (SPS) from a bitstream; acquiring second LTRP information in a slice header from the bitstream” in patented claim 1) and (2) using substitute and/or equivalent terms (“representing” in instant claim 1 vs. “specifying” in patented claim 1). Instant claim 1 also recites “and generating reconstructed samples based on the predicted samples”.  Although 954 does not explicitly recite this feature, the reconstruction process is integral to video decoding and would have been known to a person(s) skilled in the art.
7.	Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of 954, in view of Wang  et al. US 2013/0077687 A1, hereinafter referred to as Wang. 
**Note: The table below shows the claims from 954 containing relevant limitation for the instant claims.

Instant Application 17/240,678


U.S. Patent No. US 11,025,954 B2
(Application No. 16/594,660)
Claim 1
A video decoding method, by a decoding apparatus, the method comprising: acquiring long term reference picture (LTRP) information a bitstream; configuring a reference picture set based on the LTRP information; performing an inter prediction on a current block in a current picture to generate predicted samples based on an LTRP in the reference picture set; and generating reconstructed samples based on the predicted samples, wherein the LTRP information comprises a first LTRP information included in a sequence parameter set (SPS) of the bitstream and a second LTRP information included in a slice header of the bitstream; wherein the LTRP is one of candidate LTRPs specified by the first LTRP information, wherein the reference picture set comprises an LTRP set including at least one LTRP, wherein the first LTRP information includes a long term reference pictures present flag, wherein when a value of the long term reference pictures present flag is equal to 1, the first LTRP information includes an LTRP number syntax element representing a number of the candidate LTRPs specified in the SPS and picture order count (POC) least significant bit (LSB) information representing an LSB of a POC of each of the candidate LTRPs, wherein the first LTRP information includes used by current picture long term SPS flag information representing whether each of the candidate LTRPs specified in the SPS is not used for reference by the current picture, and wherein the second LTRP information includes LTRP index information representing an LTRP to be included in the LTRP set among at least one of the candidate LTRPs specified in the SPS.
Claim 1
A video decoding method, by a decoding apparatus, the method comprising: acquiring first long term reference picture (LTRP) information in a sequence parameter set (SPS) from a bitstream; acquiring second LTRP information in a slice header from the bitstream; configuring a reference picture set based on the first LTRP information and the second LTRP information; and performing an inter prediction on a current block in the current picture by using an LTRP in the reference picture set, wherein the LTRP is one of candidate LTRPs specified by the first LTRP information in the SPS, 
wherein the reference picture set comprises an LTRP set including at least one LTRP, wherein the first LTRP information in the SPS includes a long term reference pictures present flag, wherein when a value of the long term reference pictures present flag is equal to 1, the first LTRP information in the SPS further includes an LTRP number syntax element specifying a number of the candidate LTRPs specified in the SPS and an LTRP picture order count (POC) least significant bit (LSB) information specifying an LSB of a POC of each of the candidate LTRPs, the first LTRP information in the SPS further includes used by current picture long term SPS flag information specifying whether each of the candidate LTRPs specified in the SPS is not used for a reference picture by the current picture, and wherein the second LTRP information in the slice header includes LTRP index information specifying an LTRP to be included in the LTRP set among the candidate LTRPs specified in the SPS.
Claim 2
The video decoding method according to claim 1, wherein the LTRP index information in the slice header is decoded based on descriptor u(v) representing unsigned integer using variable bits.
Claim 2
The video decoding method according to claim 1, wherein the LTRP index information in the slice header is decoded based on descriptor u(v) representing unsigned integer using variable bits.
Claim 3
The video decoding method according to claim 1, wherein a POC of the LTRP to be included in the LTRP set is derived based on the POC LSB information in the SPS and the LTRP index information in the slice header.
Claim 3
The video decoding method according to claim 1, wherein a POC of the LTRP to be included in the LTRP set is derived based on the POC LSB information in the SPS and the LTRP index information in the slice header.
Claim 4
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes used by current picture long term flag information representing whether an i-th LTRP in the LTRP set is not used for reference by the current picture.
Claim 4
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes used by current picture long term flag information specifying whether an i-th LTRP in the LTRP set is not used for reference by the current picture.
Claim 5
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes POC LSB information representing an LSB of a POC of a LTRP to be included in the LTRP set when the LTRP of the current picture is signaled in the slice header.
Claim 5
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes POC LSB information specifying an LSB of a POC of a LTRP to be included in the LTRP set when the LTRP of the current picture is signaled in the slice header.
Claim 6
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes first long-term picture number information representing a number of first LTRPs in the LTRP set of the current picture and second long-term picture number information representing a number of second LTRPs in the LTRP set of the current picture, and wherein the first LTRPs are derived based on the candidate LTRPs specified in the SPS, and the second LTRPs are directly specified by the slice header.
Claim 6
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes first long-term picture number information specifying a number of first LTRPs in the LTRP set of the current picture and second long-term picture number information specifying a number of second LTRPs in the LTRP set of the current picture, wherein the first LTRPs are derived based on the candidate LTRPs specified in the SPS, and the second LTRPs are directly specified by the slice header.
Claim 7
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes most significant bit (MSB) information used to determine an MSB of a POC of a LTRP to be included in the LTRP set of the current picture and MSB present flag information representing whether the MSB information is present.
Claim 7
The video decoding method according to claim 1, wherein the second LTRP information in the slice header includes most significant bit (MSB) information used to determine an MSB of a POC of a LTRP to be included in the LTRP set of the current picture and MSB present flag information specifying whether the MSB information is present.
Claim 8
A video encoding method, by an encoding apparatus, the method comprising: performing an inter prediction on a current block in a current picture based on a long term reference picture (LTRP) in a reference picture set; generating LTRP information used for configuring the reference picture set; and encoding image information including the LTRP information, wherein the LTRP information comprises a first LTRP information included in a sequence parameter set (SPS) of the image information and a second LTRP information included in a slice header of the image information; 
wherein the LTRP is one of candidate LTRPs specified by the first LTRP information, wherein the reference picture set comprises an LTRP set including at least one LTRP, wherein the first LTRP information includes a long term reference pictures present flag, wherein when a value of the long term reference pictures present flag is equal to 1, the first LTRP information includes an LTRP number syntax element representing a number of the candidate LTRPs specified in the SPS and picture order count (POC) least significant bit (LSB) information representing an LSB of a POC of each of the candidate LTRPs, wherein the first LTRP information includes used by current picture long term SPS flag information representing whether each of the candidate LTRPs specified in the SPS is not used for reference by the current picture, and wherein the second LTRP information includes LTRP index information representing an LTRP to be included in the LTRP set among at least one of the candidate LTRPs specified in the SPS.
Claim 8
A video encoding method, by an encoding apparatus, the method comprising: deriving long term reference pictures (LTRPs) for a current picture; generating first LTRP information and second LTRP information used for configuring a reference picture set for the current picture; and encoding the first LTRP information in a sequence parameter set (SPS) and the second LTRP information in a slice header, wherein the reference picture set comprises an LTRP set including at least one LTRP, wherein the first LTRP information in the SPS includes a long term reference pictures present flag, wherein when a value of the long term reference pictures present flag is equal to 1, the first LTRP information in the SPS further includes an LTRP number syntax element specifying a number of the candidate LTRPs specified in the SPS and an LTRP picture order count (POC) least significant bit (LSB) information specifying an LSB of a POC of each of the candidate LTRPs, the first LTRP information in the SPS further includes used by current picture long term SPS flag information specifying whether each of the candidate LTRPs specified in the SPS is not used for a reference picture by the current picture, and wherein the second LTRP information in the slice header includes LTRP index information specifying an LTRP to be included in the LTRP set among the candidate LTRPs specified in the SPS.
Claim 9
Same as instant claim 2
Claim 2
Claim 10
Same as instant claim 3
Claim 3
Claim 11
Same as instant claim 4
Claim 4
Claim 12
Same as instant claim 5
Claim 5
Claim 13
Same as instant claim 6
Claim 6
Claim 14
Same as instant claim 7
Claim 7
Claim 15
Similar to instant claims 1 and 8 above
Claim 15


8.	Claims 18-15 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-8 of 954, in view of Wang. As seen in the chart above, claims 2-8 of 954 disclose all of the elements in the instant claims, where noted differences are primarily due to (1) the elements not necessarily being one-to-one, and (2) the use of equivalent and/or substitute terms. As to the phrase “image information” used for e.g. in Claim 8, this is understood to be the current block in a current picture of the video data to be encoded; hence, this would have been known to a person skilled in the art.
As to Claim 8, those features that are not disclosed by 954 include “performing an inter prediction on a current block in a current picture based on a long term reference picture (LTRP) in a reference picture set;” Wang is found to teach these features as shown by the encoder in Fig. 3, which identifies motion estimation for performing inter-prediction of video data using syntax elements that include LTRP information (e.g. abstract). 954 also does not disclose and “wherein the LTRP is one of candidate LTRPs specified by the first LTRP information”, however Wang appears to address this for e.g. in para 0033.
954 and Wang are analogous art because they are from the same or similar field of endeavor. 
Therefore, at the time of the invention, it would have been obvious one of ordinary skill in the art, to include the methods of coding video data as taught by Wang that allow for improved management of reference pictures used in the inter-prediction process (para 0048).
As to Claims 9-15, the same rationale presented for Instant Claim 1 (above) also applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486